Case 19-01326-hb         Doc 4     Filed 03/07/19 Entered 03/07/19 13:41:26              Desc Main
                                    Document     Page 1 of 2


                              UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF SOUTH CAROLINA

  In Re:                                                   Case No. 19-01326 HB
                                                           Chapter 7
  Travinia Italian Kitchen at
  Morrisville, LLC

              Debtor.


             MOTION FOR AUTHORIZATION TO OPERATE A BUSINESS

         NOW COMES, the Chapter 7 Trustee, John K. Fort, ("Trustee"), and requests that
  the Court enter an Order for Authorization to Operate a Business. In support of the
  Motion, the Trustee would show the Court as follows:

           1. John K. Fort was appointed Chapter 7 Trustee on March 6, 2019.

           2. The debtor is a restaurant in Morrisville, North Carolina. It has been
              operated under a management agreement with SergJoe, Inc. since May 1,
              2017. The Trustee would like to continue (without assuming the agreement)
              under the Management Agreement in anticipation of selling the restaurant. A
              copy of the agreement is available by emailing the Trustee. The Trustee thinks
              the file is too large filing on ECF

           3. There will be no expenses incurred by the estate and no income to the estate
              until the anticiapted sale closes.

           4. Pursuant to 11 U.S.C. §704(a)(8) the Trustee will file monthly operating
              reports with the Court and the United States Trustee as directed.

           5. The Trustee is requesting to operate for a period of 90 days from the entry of
              the Order with leave to ask for additional time if necessary.

           6. 11 U.S.C. §721 provides that the Court may authorize the Trustee to operate
              the business of the debtor for a limited period if it is in the best interest of the
              Estate and consistent with the orderly liquidation of the Estate.

           7. The Trustee requests an ex parte Interim Order to operate until such time as
              the Court can set the matter for hearing.
Case 19-01326-hb        Doc 4   Filed 03/07/19 Entered 03/07/19 13:41:26       Desc Main
                                 Document     Page 2 of 2



         WHEREFORE, the Trustee prays that the Court enter an Interim Order
  authorizing the Trustee to operate the Travinia Italian Kitchen at Morrisville, LLC
  pursuant to the Management Agreement; an Order authorizing the Trustee to operate the
  Travinia Italian Kitchen at Morrisville, LLC pursuant to the management agreement for
  90 days; and for such other and further relief as it deems just and proper.

  Date: March 7, 2019


                                                    /S/John K. Fort
                                                    Chapter 7 Trustee
                                                    Post Office Box 789
                                                    Drayton, SC 29333
                                                    District ID #863
                                                    (864)237-8284
